UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2009 Commission File Number: 333-148471 NANOVIRICIDES, INC. (Exact name of registrant as specified in its charter) NEVADA 76-0674577 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 135 Wood Street, Suite 205 West Haven, Connecticut 06516 (Address of principal executive offices and zip code) (203) 937-6137 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes Yes S No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes S No £ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No S The number of shares outstanding of the Registrant's Common Stock as of May 15, 2009 was 123,023,653shares. 1 NANOVIRICIDES, INC. FORM 10-Q INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets at March 31, 2009 (Unaudited) and June 30, 2008 3 Statements of Operations for the Threeand Nine Months Ended March 31, 2009 and 2008 andthe Period from May 12, 2005 (Inception) through March 31, 2009 (Unaudited) 4 Statements of Cash Flows for the Nine Months Ended March 31, 2009 and 2008, andthe Period May 12, 2005 (Inception) through March 31, 2009 (Unaudited) 5 Notes to the Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Plan of Operation 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II OTHER INFORMATION Item 1.Legal Proceedings 20 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3.Defaults Upon Senior Securities 21 Item 4.Submission of Matters to a Vote of Security Holders 21 Item 5.Other Information 21 Item 6.Exhibits and Reports on Form 8-K 21 Signatures 22 Certifications 2 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS March 31, 2009 (Unaudited) June 30, 2008 ASSETS Current assets: Cash and cash equivalents $ 1,228,056 $ 816,386 Prepaid expenses 413,512 328,544 Other current assets 83,183 102,873 Total current assets 1,724,751 1,247,803 Property and equipment, net 666,479 133,738 Other assets: Security deposit - 80,000 Trademarks, net 179,536 6,709 Total other assets 179,536 86,709 Total assets $ 2,570,766 $ 1,468,250 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable – trade $ 283,190 $ 295,555 Accounts payable – related parties 169,975 374,394 Accrued expenses 194,759 96,130 Payrolltax payable 27,730 258,432 Total current liabilities 675,654 1,024,511 Commitments and contingencies Stockholders’ equity: Common stock, $0.001 par value; 300,000,000 shares authorized;122,851,298 and 119,270,677 issued and outstanding $ 122,851 $ 119,271 Additional paid-in capital 13,142,976 9,532,205 Deficit accumulated during the development stage (11,370,715 ) (9,207,737 ) Total stockholders’ equity 1,895,112 443,739 Total liabilities and stockholders’ equity $ 2,570,766 $ 1,468,250 See accompanying notes to the financial statements. 3 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended For the Period From May 12, 2005 (Inception) through March 31, 2009 March 31, 2009 March 31, 2008 March 31, 2009 March 31, 2008 Operating expenses: Research and development $ 498,801 $ 358,793 $ 1,331,661 $ 809,140 $ 6,114,194 Refund for credit of research and development costs - - - (166,050 ) (200,190 ) General and administrative 293,225 446,525 861,701 1,150,065 4,816,164 Total operating expenses 792,026 805,318 2,193,362 1,793,155 10,730,168 Loss from operations (792,026 ) (805,318 ) (2,193,362 ) (1,793,155 ) (10,730,168 ) Other income (expense): Interest income 4,303 14,431 30,384 47,570 146,462 Non cash interest on convertible debentures - (73,930 ) Non cash interest expense on beneficial conversionfeature of convertible debentures - (713,079 ) Total other income (expense) 4,303 14,431 30,383 47,570 (640,547 ) Net loss $ (787,723 ) $ (790,887 ) $ (2,162,978 ) $ (1,745,585 ) $ (11,370,715 ) Net loss per share: basic and diluted $ (0.01 ) $ (0.01 ) $ (0.02 ) $ (0.02 ) Weighted average shares outstanding: basic and diluted 122,793,839 119,196,586 122,073,961 117,489,413 See accompanying notes to the financial statements. 4 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended For the Period From May 12, 2005 March 31, 2009 March 31, 2008 (Inception) through March 31, 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (2,162,978 ) $ (1,745,585 ) $ (11,370,715 ) Adjustments to reconcile net loss to net cash used in operating activities: Shares issued for services rendered 129,800 84,022 763,757 Warrants granted to scientific advisory board 107,000 30,500 414,241 Options issued to officers as compensation - 7,044 121,424 Depreciation and amortization 8,073 4,783 17,120 Amortization of deferred financing expenses - - 51,175 Non cash interest on convertible debentures - - 73,930 Non cash interest expense on beneficial conversion feature of convertible debentures - - 713,079 Changes in assets and liabilities: Prepaid expenses (84,968 ) (86,850 ) (413,512 ) Deferred expenses - - (2,175 ) Other assets 99,690 (162,383 ) (83,183 ) Accounts payable- trade (12,365 ) 46,757 283,190 Accounts payable –related parties (204,419 ) (147,265 ) 169,975 Accrued expenses 98,629 (23,763 ) 194,759 Accrued payroll to officers and related payroll tax expense (230,702 ) (212,395 ) 27,730 Net cash used in operating activities (2,252,240 ) (2,205,135 ) (9,039,205 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (537,417 ) (51,846 ) (679,324 ) Purchase of trademarks (176,226 ) - (183,813 ) Net cash used in investing activities (713,643 ) (51,846 ) (863,137 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of convertible debentures - - 1,000,000 Proceeds from issuance of common stock and warrants inconnection with private placements of common stock – net of offering costs 3,377,553 2,500,020 9,120,398 Proceeds from exercise of stock warrants attached to convertible debentures - - 920,000 Proceeds from exercise of stock options - - 90,000 Net cash provided by financing activities 3,377,553 2,500,020 11,130,398 NET INCREASE IN CASH AND CASH EQUIVALENTS 411,670 243,039 1,228,056 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 816,386 967,797 - CASH AND CASH EQUIVALENTS, END OF PERIOD $ 1,228,056 $ 1,210,836 $ 1,228,056 See accompanying notes to the financial statements. 5 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (CONTINUED) (UNAUDITED) Nine Months Ended For the Period March 31,2009 March 31,2008 From May 12, 2005 (Inception) through March 31, 2009 Supplemental disclosure of cash flows information: Interest paid $ - $ - $ - Tax paid $ - $ - $ - Non-cash investing and financing investing activities: Common stock issued for services rendered $ 129,800 $ 84,022 $ 763,757 Stock options issued to the officers as compensation - 7,044 121,424 Stock warrants granted to scientific advisory board 107,000 30,500 414,241 Stock warrants granted to brokers 9,849 - 9,849 Common stock issued for interest on debentures - - 73,930 Shares of common stock issued in connection with debenture offering - - 49,000 Common stock issued upon conversion of convertible debentures - - 1,000,000 Debt discount related to beneficial conversion feature of convertible debt - - 713,079 Stock warrants issued in connection with private placement 827,485 - 2,090,117 Common stock issued upon conversion ofaccounts payable 150,000 150,000 See accompanying notes to the financial statements. 6 Index NANOVIRICIDES, INC (A DEVELOPMENT STAGE COMPANY) FOR THE PERIOD FROM MAY 12, 2005 (INCEPTION) TO MARCH 31, 2009 NOTES TO THE FINANCIAL STATEMENTS (Unaudited) Note 1. Organization and Nature of Business NanoViricides,
